ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Rameesha Construction Engineering Inc.       )      ASBCA Nos. 59266, 60461
                                             )
Under Contract No. W5J9JE-12-C-0157          )

APPEARANCE FOR THE APPELLANT:                       Mr. Abdul Majid
                                                     President

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Pietro Mistretta, Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District, Middle East
                                                     Winchester, VA

                                ORDER OF DISMISSAL

       This dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 1 May 2017



                                                 1f!nsd:/Jm~L(:_ aJ-{
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59266, 60461, Appeals of
Rameesha Construction Engineering Inc., rendered in conformance with the Board's
Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals